Citation Nr: 0822249	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Paul, Minnesota.  

In May 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  Evidence pertinent 
to the matter on appeal was received contemporaneously with 
the veteran's May 2008 Board hearing.  The veteran has waived 
initial RO consideration of this evidence.


FINDINGS OF FACT

1.  A February 1998 RO decision denied service connection for 
hypertension secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Evidence received subsequent to the February 1998 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for 
hypertension, and raises a reasonable possibility of 
substantiating the claim.

3.  Hypertension was not shown in service or within a year of 
discharge from service, and the competent medical evidence 
fails to demonstrate that the veteran's hypertension is 
etiologically related to, or chronically aggravated by, 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  The February 1998 RO decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007).

2.  Evidence received since the February 1998 RO decision is 
new and material, and the veteran's claim of service 
connection for hypertension is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  Hypertension was not incurred in or aggravated by active 
service, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, will be 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2006, January 2007, and 
February 2007, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to the claim.  The Board notes that the 
February 2007 letter contains the information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see February 2008 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles discussed in Pelegrini.  As no disability rating 
or effective date will be assigned, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The veteran's service treatment records are of record, as are 
VA treatment records.  A VA examination for a medical opinion 
regarding a possible relationship between the disability on 
appeal and service has been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence", 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in April 2006), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

Analysis

A February 1998 RO decision denied (in pertinent part) the 
veteran's request of service connection for hypertension 
secondary to service-connected PTSD.  Following notice to the 
veteran, with his appellate rights, in February 1998, no 
appeal was taken from that determination.  As such, the 
February 1998 RO decision is final.  38 U.S.C.A. § 7105.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In April 
2006 the veteran requested that this claim be reopened.

The evidence added to the claims file subsequent to the 
February 1998 rating decision includes a March 2008 letter 
from a VA health professional (S.S., NP).  In the March 2008 
letter, S.S. opined that it was more than likely that the 
veteran's PTSD symptoms had contributed to his present 
hypertensive state.

The Board views the March 2008 letter from S.S. as reflecting 
evidence suggesting that the veteran's hypertension is 
aggravated by service-connected PTSD.  As such, the Board 
finds that the March 2008 letter pertains to an unestablished 
fact necessary to substantiate the claim, and that it raises 
a reasonable possibility of substantiating the claim.  Hence, 
the additional evidence, when considered in conjunction with 
the record as a whole, is both new and material, and requires 
that the claim be reopened.

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for hypertension.  The Board will now consider the 
claim on a de novo basis as the June 2006 rating decision 
provided de novo consideration.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby].

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hypertension may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  In Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc), the Court defined "disability" in the context of 
secondary service connection as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service treatment records show no complaints of hypertension.  
The November 1968 service discharge examination report 
indicates that the veteran's heart was clinically evaluated 
as normal; blood pressure was recorded as 134/82.

In March 1993 the veteran was granted service connection for 
PTSD.

A June 1997 VA record noted a diagnosis of hypertension.

A July 1997 VA heart examination reflected a diagnosis of 
essential hypertension.  The examiner commented as follows:

The issue in this case is whether [the 
veteran's] hypertension is related [to] 
or aggravated by his post-traumatic 
stress disorder.

The literature is somewhat confused in 
this respect in that most students of 
hypertension do not believe that chronic 
stress is a major factor in the etiology 
or control of hypertension.  This was a 
notion that was prevalent many years ago 
but has less respectability as new 
medications and diagnostic events would 
seem to demonstrate that this is not a 
usual case.  Insofar as this patient is 
concerned, he has developed hypertension 
only in the last two and a half years, 
having had his post-traumatic stress for 
many, many years.  The probabilities are 
that this is no different than many 
patients who develop hypertension.  If 
there is a strong suggestion that his 
hypertension is aggravated by the post-
traumatic stress, urine catecholamines 
and plasma catecholamines on a constantly 
elevated basis would to some extent 
document that thesis.  However they are 
negative and do not support stress as a 
causative factor.

At this time, all that one can say is 
that he has essential hypertension.  The 
role of chronic stress from post-
traumatic stress disorder, under these 
circumstances, seems vague, nebulous and 
not pertinent to this examiner.

In a September 1997 letter, a VA health professional, D.R.V., 
PAC, noted that the veteran's stress was very high, and was 
accompanied by elevated blood pressure.

In February 1998 the veteran was granted a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).

A June 2006 VA diabetes mellitus examination noted that the 
veteran was diagnosed with diabetes mellitus in April 2006.  
The June 2006 VA examiner stated that it was not likely that 
diabetes caused the veteran's hypertension as hypertension 
preceded the diabetes diagnosis by nine years.  The examiner 
stated that as the veteran had no microalbuminuria (per 
urinalysis), diabetes mellitus did not aggravate his 
hypertension.

By a rating decision in June 2006 the veteran was granted 
service connection for diabetes mellitus.

In a January 2008 medical opinion, a VA physician stated, in 
pertinent part, as follows:

There is no sustainable prevailing 
evidence in the medical literature that 
PTSD is a significant risk factor in the 
causation of hypertension.  In contrast, 
there are conditions such as renal 
failure (intrinsic kidney disease) and 
chronic stimulant use that are well known 
to be a direct cause of hypertension.  
The majority of hypertension is 
classified as essential hypertension and 
is frequently due to genetics.  
Therefore, the veteran's hypertension is 
less likely as not (less than 50/50 
probability) aggravated by or caused by 
his service connected PTSD.

In a March 2008 letter, a VA health professional stated that 
it was more than likely that the veteran's PTSD symptoms had 
contributed to his present hypertensive state.

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's hypertension is causally 
related to his service-connected PTSD or diabetes disability.  
There is no opinion of record contrary to the June 2006 and 
January 2008 VA examiners' opinions that it was less likely 
as not that the veteran's hypertension was related to his 
service-connected diabetes or PTSD disability.  As such, 
service connection for hypertension as etiologically due to 
service-connected disability is not warranted.

The evidence of record also does not support a grant of 
service connection for hypertension on the basis that it was 
aggravated by service-connected disability.  While a VA 
physician assistant (September 1997) and VA nurse 
practitioner (March 2008) essentially indicated that the 
veteran's hypertension was aggravated by his PTSD, there was 
no showing that the aggravation was chronic.  Further, the 
Board observes that the January 2008 VA physician indicated 
that the veteran's hypertension was not aggravated by his 
PTSD.  The January 2008 VA physician's opinion is of more 
probative value than that of the VA physician's assistant and 
VA practical nurse, as the January 2008 VA physician provided 
a rationale and referenced medical literature in providing 
his opinion (it also appears that the January 2008 VA 
physician has more training and qualifications to render 
medical opinions).

In finding the January 2008 VA physician's opinion to be of 
more probative value, the Board observes that the probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board also notes that 
June 2006 VA examiner stated that diabetes mellitus did not 
aggravate the veteran's hypertension.

In short, as the competent medical evidence does not indicate 
that the veteran's service-connected disability chronically 
aggravates his hypertension, service connection for 
hypertension on the basis of aggravation by service-connected 
disability is also not warranted.

Finally, the evidence of record does not support a grant of 
service connection for hypertension on a direct or 
presumptive basis.  There are no contemporaneous treatment 
records or other documented evidence of any findings or 
treatment for hypertension in service or within one year 
subsequent to service separation, and there is no medical 
opinion causally relating the veteran's hypertension to his 
military service.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and his statements and May 2008 
Board hearing testimony have been reviewed.  A layperson, 
however, is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to reopen a claim of entitlement to service 
connection for hypertension is granted.

Service connection for hypertension, to include as secondary 
to service-connected disability, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


